Citation Nr: 1025890	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for a left knee disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1992.

A claim for service connection for a left knee disability was 
previously denied by the RO in November 1993.  Although notified 
of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO, inter alia, 
declined to reopen a claim for service connection for a left knee 
disability.  In March 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
June 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In characterizing the claim on appeal, the Board has considered 
the fact that the previous decision denied service connection for 
a left knee disability as not aggravated during service.  In his 
March 2006 NOD, the Veteran specifically asserted that his 
claimed left knee disability was incurred due to a motorcycle 
accident during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that basing a claim 
for service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  The Board finds, therefore, that the Veteran's 
current claim for service connection for a left knee disability 
is not a "new" claim, and that new and material evidence is 
required in order for the Board to consider the substantive 
merits of the claim for service connection, regardless of the 
Veteran's current theory regarding a nexus to service.

[Parenthetically, the Board notes that the Veteran previously 
raised a claim of clear and unmistakable error (CUE) in the prior 
November 1993 RO denial of his claim for service connection for a 
left knee disability on the basis of aggravation., The Veteran 
asserted that the evidence at the time of the November 1993 
decision showed that he did not have a pre-existing left knee 
injury but experienced an in-service motorcycle accident in 1973, 
and thus, directly incurred a knee injury during his service.  In 
August 2006, the RO denied the CUE claim, stating that the error 
in the November 1993 RO decision was harmless, as it would not 
have changed the outcome of the decision at the time.  
Specifically, the RO noted that from 1973 through 1992, the 
Veteran's service treatment records were negative for any signs, 
symptoms, or diagnoses of a left knee disability, and the 
Veteran's post-service medical records were also negative for any 
left knee symptoms.  The Veteran did not appeal the RO's  2006 RO 
denial of his CUE claim.]

The Board notes that, on his VA Form 9, the Veteran checked a box 
indicating that he wanted a Board hearing at a local VA office.  
A May 2007 letter informed the Veteran that the requested Board  
hearing was scheduled in June 2007.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the Veteran failed to report for the scheduled 
hearing, and has not requested rescheduling of the hearing.  As 
such, his Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

As a final preliminary matter, the Board notes that, in a 
June 2006 statement, the Veteran raised the issue of entitlement 
to an effective date prior to March 23, 2006, for a 10 percent 
rating for his service-connected tinnitus. The claims file does 
not reflect that  the claim for an earlier effective date has yet 
been addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished. 

2.  In a November 1993 rating decision, the RO denied service 
connection for a left knee disability; although notified of the 
denial later in November 1993 letter, the Veteran did not 
initiate an appeal.

3.  Evidence added to the record since the RO's November 1993 
denial  is either cumulative or redundant of the evidence of 
record or, if new,  does relate to an unestablished fact needed 
to establish the claim, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a left knee disability.


CONCLUSIONS OF LAW

1.  The RO's November 1993 denial of service connection for left 
knee disability final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for left 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect for claims filed on and after August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, a veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2005 pre-rating letter noted that the 
Veteran's claim for service connection had been denied because 
the evidence did not show an increased severity of a left knee 
disability while in service.  It was indicated that, in order to 
reopen his previously denied claim, he had to submit evidence 
relating to this fact.  This letter also provided notice to the 
appellant regarding what information and evidence was needed to 
substantiate the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by VA, 
and the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims (consistent with 
the version of 38 C.F.R. § 3.159 then in effect).  

Post rating, a March 2006 letter provided the Veteran general 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event service connection is ultimately 
granted), as well as the type of information that impacts these 
determinations.  After the issuance this notice, and opportunity 
for the appellant to respond, the June 2006 SOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board further points out that, in an August 2006 rating 
decision, the RO found that CUE did not exist in the prior 
November 1993 rating decision, and stated that any error in the 
November 1993 RO decision was harmless, as it would not have 
changed the outcome of the decision at the time.  As stated 
above, the RO noted that from 1973 through 1992, the Veteran's 
service treatment records were negative for any signs, symptoms, 
or diagnoses of a left knee disability, and the Veteran's post-
service medical records were also negative for any left knee 
symptoms.  This notice was not followed by readjudication of the 
claim.  However, because the Veteran subsequently had an 
opportunity to testify at a scheduled a Board hearing following 
this notice and the Veteran's accredited representative's 
submission of a statement and an informal hearing presentation 
after this notice, the Board finds that the appellant is not 
shown to be prejudiced by the timing of this notice.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the appellant's service 
treatment records, post-service VA medical records and 
physicians' statements, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are various 
written statements submitted by the appellant and his 
representative, on his behalf.  The Board finds that no 
additional RO action, prior to appellate consideration of the 
claim, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the claimant 
has been notified and made aware of the evidence needed to 
substantiate the petition to reopen and the underlying service 
connection claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with the request to reopen.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield,  20 Vet. App. at  543  (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

As indicated, the Veteran's original claim for service connection 
for a left knee disability was previously denied in a November 
1993 rating decision.  Evidence then of record consisted of the 
Veteran's service treatment records, VA treatment records, and 
the report of a VA examination.  In the rating decision, the RO 
observed that a Report of Medical History completed in 
February 1980 included  a notation that the Veteran's knee pain 
pre-existed his active duty.  It was also noted that service 
treatment records revealed that the Veteran experienced left knee 
pain due to a motorcycle accident in June 1973 with no other 
signs in the treatment records of a significant residual 
disability; reports of his  June 1992 separation medical 
examination and history revealed multiple joint pain without any 
specific references to the left knee.  On VA examination in 
March 1993, a VA examiner found left knee crepitus without pain, 
instability, or loss of motion.  In October 1993, the VA examiner 
added that there was no evidence of increased severity of a left 
knee disability while the Veteran was in service.  As none of the 
evidence included evidence of a treatment for a chronic left knee 
disability after service discharge, his claim was denied.

Although notified of the RO's denial of the claim in a November 
1993 letter, the  Veteran did not initiate an appeal of the RO's 
decision within one year of notification.  [Parenthetically, the 
Board again notes, as noted above, that the Veteran's later claim 
of CUE-which, if found, would constitute an exception to 
finality-was denied in 2006, and the Veteran did not appeal that 
denial.]  Therefore, the RO's November 1993 rating decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Here, the Veteran's petition to reopen the previously denied 
claim for service connection for a left ankle disability was 
received in October 2005.  Again, he claimed that he sustained a 
left knee injury during a June 1973 motorcycle accident while in 
service.

Regarding petitions to reopen filed on and after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the November 1993 RO decision 
that denied the claim for service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the record since the RO's prior denial 
primarily consists of copies of service treatment records 
previously considered, additional VA treatment records, as well 
as various written statements reflecting the Veteran's assertions 
(to include those advanced by his representative,  on his behalf. 

At the outset, the Board notes that the additionally received 
copies of the service treatment records are not "new", as the 
original service treatment records were previously before the RO 
at the time of the November 1993 rating decision.  As the 
additionally copies are cumulative and redundant of evidence 
previously of record, they are not, by definition, "new".

The VA treatment records added to the claims file are new in the 
sense that they were not previously before the agency decision 
makers.  However, these records are negative for any signs, 
symptoms, or diagnoses of a left knee disability.  As the 
evidence does not support a finding of current knee disability 
that is medically related to service, the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, and thus, does not provide a reasonable possibility of 
substantiating the claim.   Hence, the medical evidence is not 
material for purposes of reopening the claim.

The only other evidence associated with the claims file reflects 
the Veteran's lay assertions.  In written statements, the Veteran 
has reiterated his contentions that he injured his left knee 
during a motorcycle accident in June 1973 while on active duty.  
He stated that since his retirement from the service, he had been 
taking anti-inflammatory medication that helped to reduce the 
pain in his left knee.  He further indicated that he never had 
any problems with his knees prior to his active duty, and he felt 
that the February 1980 service medical examination report  which 
traced his left knee crepitus to 1969 had a typographical error.

The Veteran's assertions appear to be, essentially, redundant of 
assertions made in connection with the prior claim, and, thus, 
are not new for purposes of reopening the claim.  Even if new, 
however, these statements would not constitute material evidence 
to reopen the claim.  

As indicated above, this claim turns on the questions of current 
knee disability and  medical etiology of current disability-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson not shown to have appropriate medical training and 
expertise, the Veteran is not competent to provide persuasive 
evidence on the medical matters on which these claims turn.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, where, as here, resolution of a claim turns 
on (a) medical matter(s) that cannot be established by lay 
evidence, unsupported lay assertions, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, new and 
material evidence to reopen the claim for service connection for 
a left knee disability has not been received.  As such,  the 
requirements for reopening are not met, and the November 1993 
rating decision that denied service connection for a left knee 
disability remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a left knee disability has not been received, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


